Citation Nr: 9916423	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of papillary thyroid carcinoma, status post surgical and 
radioiodine ablation with compensated hypothyroidism and 
hoarseness, based on the disagreement with the December 1992 
initial award.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to July 
1992.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 1996 the Board remanded the case 
for further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's postoperative residuals of papillary 
thyroid are hypothyroidism requiring daily medication to 
control and slight vocal cord paralysis.


CONCLUSION OF LAW

The residuals of papillary thyroid carcinoma, status post 
surgical and radioiodine ablation, with compensated 
hypothyroidism and hoarseness warrants no more than an 
initial 10 percent evaluation on the basis that the 
hypothyroidism requires continuous medication and slight 
vocal cord paralysis.  38 U.S.C.A. §§ 1155, 5107(a)(West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.119, 
Diagnostic Codes 7903, 7914, 4.124a, Diagnostic Code 8210 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Factual Background

The veteran's service medical records show that he underwent 
a total thyroidectomy and the removal abnormal-appearing 
lymph nodes in November 1990.  The report of surgery notes no 
involvement of the larynx or of the tenth cranial nerve.  In 
December 1990, he underwent radioiodine ablative therapy.  
Thereafter, he had thyroid replacement therapy.  A January 
1991 treatment record notes persistent left vocal cord 
paresis.  After the operation, the veteran's voice was 
described as "gravely" and "raspy" and though it remained 
so, a March 1991 medical report indicates that it had 
improved and was well within the normal range.  

During a September 1992 VA general medical examination, the 
veteran complained of hoarseness since his surgery and an 
inability to sing.  The examiner noted that the veteran's 
thyroid cancer was asymptomatic and that his hoarseness was 
chronic and essentially unchanged since his thyroidectomy.  
The veteran was well nourished and well developed.  He 
appeared euthyroid and there were no stigmata of pituitary 
dysfunction.  There was no asymmetry of central nervous 
function and no lateralizing or focal neurological deficit 
was seen.  The diagnosis was papillary thyroid carcinoma 
status post surgery and radioiodine ablation with compensated 
hypothyroidism and hoarseness as sequelae of treatment.

Treatment records from Steven H. Fehrenkamp, M.D., dated from 
July 1994 to February 1995, indicate that the veteran was 
predominantly asymptomatic with no signs of hyperthyroidism.  
The only problem, mentioned in July 1994 and February 1995 
treatment records, was that he could not tolerate heat well.  
The physician expressed uncertainty as to whether this was 
related to thyroid hormone or not.  The treatment records 
indicate that the veteran was eventually well maintained on 
Synthroid on a daily basis.  

The treatment records of F. C. Smith, M.D., dated from April 
1994 to June 1996 show the veteran's history of thyroid 
cancer.  A May 1995 unenhanced brain computed tomography (CT) 
scan was unremarkable.

The November 1996 VA ear, nose and throat (ENT) examination 
report shows the veteran's history of thyroid cancer and 
subsequent surgery and ablation with the veteran's complaint 
of a weak voice after a long day of talking.  The veteran 
gave a history of having had a paralysis of one side of the 
larynx following the thyroid surgery and stated that it had 
totally resolved.  An indirect laryngoscopy revealed that the 
larynx appeared to be functioning well except for a slight 
bowing of the vocal cord.  The examiner opined that it might 
indicate a residual injury to the superior laryngeal nerve.  
The recurrent laryngeal nerves bilaterally seemed to be 
functioning well.  The diagnosis was weak voice.

During a December 1996 VA endocrinology examination, the 
veteran appeared chronically euthyroid.  There was a small 
red node on the neck.  Several thyroid tests were ordered, 
and it was reported that T6>.5.

VA treatment records dated from October 1996 to June 1997, 
show that the veteran's T4, T6 and TSH levels were monitored 
periodically.  

Whole body radiopharmaceutical imaging, conducted in July 
1997, showed normal biodistribution of radiopharmaceutical 
identified in the nasal and oral pharynx, salivary glands, 
stomach and bladder.  There were no areas of abnormal uptake 
identified.  

A December 1997 VA fee-basis endocrinology examination shows 
the veteran's history of thyroid cancer and November 1990 
total thyroidectomy.  The veteran had no fatigability, 
neurologic, cardiovascular or gastrointestinal symptoms.  
There were no larynx or esophageal symptoms due to pressure.  
The veteran had no cold or heat intolerance or constipation 
and he had gained one pound from June 1997 to December 1997.  
His muscle strength was normal and there was no tremor or 
myxedema.  There were no other residuals of thyroid disease, 
except for the veteran's daily thyroid medication.  The 
examiner diagnosed a history of papillary thyroid carcinoma 
with no evidence of residual or active disease with permanent 
post surgical and post radioactive iodine hypothyroidism in 
remission.

A July 1998 VA examination of the nose, sinus, larynx and 
pharynx shows no impairment of speech and a diagnosis of 
allergic rhinitis.

Analysis

The veteran's claim for a higher evaluation for postoperative 
residuals of papillary thyroid carcinoma is an original claim 
that was placed on appellate status by a notice of 
disagreement expressing disagreement with an initial rating 
award.  In regard to this claim, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for the 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's service-connected post-operative residuals of 
papillary carcinoma of the thyroid are rated under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Codes 7903, 7914.  
These regulations were revised on June 6, 1996, during the 
pendency of the veteran's claim.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  However, in Rhodan v. West, 12 Vet. 
App. 55 (1998), the United States Court of Claims for 
Veterans Appeals (Court) noted that, where compensation is 
awarded or increased "pursuant to any Act or administrative 
issue, the effective date of such an award or increase...shall 
not be earlier than the effective date of the Act or 
administrative issue."  See 38 U.S.C.A. § 5110(g)(West 
1991).  As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Prior to June 6, 1996, cancer of the thyroid, was rated under 
38 C.F.R. § 4.119, Diagnostic Code 7914, new growths, 
malignant, of any part of the endocrine system.  Under the 
former provisions of Diagnostic Code 7914, a 100 percent 
disability evaluation was warranted for any new malignant 
growths in any specified part of the endocrine system.  That 
rating was continued for one year following the cessation of 
surgical, X- ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  At that point, if there was no local 
recurrence or metastases, the rating was made on the residual 
disability.

In this case, the evidence shows that the primary residual 
disability is hypothyroidism.  Hypothyroidism is rated in 
accordance with 38 C.F.R. § 4.119, Diagnostic Code 7903.  
Under the former provisions of Diagnostic Code 7903, a 10 
percent rating was warranted for moderate hypothyroidism with 
fatigability.  A minimum rating of 10 percent was assigned 
when continuous medication was required for the control of 
hypothyroidism.  A 30 percent rating was warranted for 
moderately severe hypothyroidism, manifested by a sluggish 
mentality and other indications of myxedema, as well as 
decreased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assays).  A 60 percent rating was warranted 
for severe hypothyroidism with the symptoms somewhat less 
marked than those required for "pronounced" impairment, and 
with decreased levels of circulating thyroid hormones (T4 
and/or T3 by specific assays).  A 100 percent rating was 
warranted for pronounced hypothyroidism with a long history 
and slow pulse, decreased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assays), a sluggish 
mentality, sleepiness, and a slow return of reflexes.

Subsequent to June 5, 1996, the provisions of 38 C.F.R. § 
4.119, Diagnostic Codes 7903 and 7914 were revised.  Under 
the current provisions of Diagnostic Code 7914, malignant 
Neo-plasm of any specified part of the endocrine system, a 
100 percent disability rating is warranted for a malignant 
neoplasm of any specified part of the endocrine system.  The 
100 percent rating shall continue beyond the cessation of any 
surgical, X- ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in the 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, rate on 
residuals.  38 C.F.R. § 4.119, Diagnostic Code 7914 (1998).

Under the current provisions of Diagnostic Code 7903, 
hypothyroidism, a 10 percent disability rating is warranted 
for hypothyroidism with fatigability or with continuous 
mediation required for control.  A 30 percent evaluation is 
warranted for hypothyroidism with fatigability, constipation, 
and mental sluggishness.  A 60 percent disability is 
warranted for hypothyroidism with muscular weakness, mental 
disturbance, and weight gain.  A 100 percent evaluation is 
warranted for hypothyroidism with cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  38 C.F.R. § 
4.119, Diagnostic Code 7903 (1998).

A review of the medical evidence of record indicates that the 
veteran does not suffer from fatigability, constipation, and 
mental sluggishness or from moderately severe hypothyroidism, 
sluggish mentality or other indicators of myxedema, due to 
his service-connected postoperative thyroid cancer.  The 
Board finds that the veteran is entitled to no more than a 10 
percent evaluation under the old and new regulations because 
he takes daily medication to control his hypothyroidism and 
as a result has no symptoms of hypothyroidism.  In this 
regard, the Board notes that while Dr. Fehrenkamp reported 
that the veteran could not tolerate heat well, the December 
1997 endocrinology examination indicated that the veteran had 
no cold or heat intolerance.  The Board finds that the 
evidence is not in equipoise and it must therefore deny the 
veteran's claim of entitlement to a disability rating over 10 
percent for his service-connected disability either under the 
old or new regulations.  38 U.S.C.A. § 5107(b).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  The veteran is service-
connected for hoarseness as a residual of his post-operative 
residuals of papillary thyroid cancer, and this residual is 
not contemplated by the provisions of Diagnostic Code 7903.

The veteran contends that his chronic hoarseness should be 
evaluated analogous to the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6516 for chronic laryngitis.  Under these 
provisions a 10 percent evaluation is warranted for chronic 
hoarseness with inflammation of the cords or mucous membrane.  
A 30 percent evaluation is warranted for chronic hoarseness 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  However, 
based on the November 1996 ENT examiner's opinion that the 
veteran's hoarseness might be a residual injury to the 
superior laryngeal nerve, the Board finds that the disability 
is more appropriately rated analogous to the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8210, for paralysis of 
the tenth cranial nerve.  Under these provisions, a 10 
percent evaluation is warranted for incomplete moderate 
paralysis; a 30 percent evaluation for incomplete, severe 
paralysis.  A 50 percent evaluation is warranted for complete 
paralysis of the tenth cranial nerve.  A note shows that the 
ratings are dependent upon the extent of sensory and motor 
loss to organs of voice, respiration, pharynx, stomach and 
heart.

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31

Although the veteran's residual hoarseness is separate from 
his other post-operative residuals of thyroid cancer, the 
medical evidence of record does not indicate that there is 
more slight incomplete paralysis of the tenth nerve, 
effecting his vocal cords.  In this respect, the November 
1996 examiner found that the veteran's larynx was functioning 
well except for a slight bowing of the vocal cords.  
Moreover, the December 1997 and July 1998 VA examiners found 
no larynx symptoms or speech impairment respectively.  As 
there is no evidence of moderate incomplete paralysis of the 
tenth cranial nerve, a separate 10 percent evaluation is not 
warranted at this time.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals of 
thyroid cancer have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  The 
provisions of 38 C.F.R. § 4.7 were also considered in 
reaching this decision, but for the reasons discussed above, 
the Board concludes that the currently assigned rating is 
appropriate.


ORDER

An increased evaluation for residuals of papillary thyroid 
carcinoma, status post surgical and radioiodine ablation, 
with compensated hypothyroidism and hoarseness, is denied.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

